internal_revenue_service appeals_office south pine island road suite plantation fl elease number number rel release date date date a b certified mail dear _ department of the treasury person to contact employee id number tel oo oa refer reply to in re ein uil form required to be filed tax period ended last day to file a petition with the united_states nite tax_court es dec this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reasons because of your failure to maintain appropriate segregation of your revenue expenditures and assets from insiders of your organization we have determined that you failed to operate exclusively for purposes enumerated in sec_501 of the code you have failed to establish that you are operated exclusively for exempt purposes rather than for the benefit of private interests thereby violating the proscription against private benefit you have also violated the proscription against private_inurement in that a part of your net_earnings inured to the benefit of your president and founder d contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the retums in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely zbale fp charles fisher appeals team manager cc tax exemp7 ano coren rains owwision org address department of the treasury internal_revenue_service tax exempt government entities golden gate avenue m sec_7401 san francisco ca i october taxpayer_identification_number form tax_year s ended person to contactlid number contact numbers telephone fax certified mail -return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f m t lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely vicki hansen vicki l hansen acting director eo examinations letter catalog number 34809f form 886a department of the treasury - internal name of taxpayer revenue service explanation of items ein schedule no exhibit or year period ended org 20xx12 20xxk12 legend org organization name state state president dtrectors vp vp treasurer treasurer county county xx date address address ra-1 ra-2 ra city city president secretary secretary secretary-1 secretary- dir-1 dir-2 dir-3 dir-4 dir-5 co-1 thru co-14 thru companies 2h i issue is the org operating exclusively for charitable and educational_purposes described in internal_revenue_code irc sec_501 hi facts a organizing documents i articles of incorporation the org organization was formed on may 20xx its articles of incorporation state the organization’s specific purpose is to assist city youth who have economic disadvantages due to lack of adequate education lack of job skills and teen pregnancy the program s will serve the westem most part of county which includes the cities of city and city the primary programs will consists of operation on time - stratagies sic for setting a life pattern for punctuality gpa tutorial program - this program is designed to increase study skills and raise gpa score through various siminars sic the after school basketball clinic covers nutrition fundamental skills and develops leadership and sportsmanship class based training and ii form_1023 on december 20xx org applied to the service for exemption under sec_501 the form_1023 application states all of the activities will be available at no charge to the public in the future we may charge a nominal fee for some of the programs and services to cover a portion of the cost of the activities youth development programs - we will present workshops classes and athletic basketball clinics for youth to help build their personal health professional and athletic skills and feelings of self-worth we will ask children adults and families from local neighborhoods to work with us to design and develop programs that meet the necds of youth the activities form acrev department of the treasury - intemal revenue service page -1- form 886a department of the treasury - internal name of taxpayer revenue service explanation of items ein schedule no exhibit or year period ended org 20xx12 20xx12 will take place at various locations including the city city and nationally we will ask participants to invite other community residents to participate in our programs our hope ts that we can contribute to community building by offering youth from different backgrounds programs that will strengthen their chances of being successful and productive co-9s community resource center - in the future we plan to acquire space to build a community resource center in this space we will provide youth and the general_public with resources such as a library educational materials and employment and social service information annual awards dinner - at the end of the year we will present awards to youth in the community who have made outstanding personal progress and contributions to their neighborhoods the dinner will be free to the general_public and give community residents an opportunity to meet and share ideas we will invite residents and other community organizations to participate and help with the development programs for part ii question of form_1023 the organization stated that its sources of financial support would consist of ‘foundation grants dollar_figuredollar_figure gifts and donations dollar_figuredollar_figure and annual awards dinner dollar_figuredollar_figure as for question consisted of of form_1023 the organization described that its fundraising program foundation grants - submit proposals to four local foundations - 20xx - board_of directors gifts and donations - solicit small contributions from supporters - 20xx -- board_of directors annual awards dinner - sponsor an annual fundraising dinner - board_of directors solicit financial support on an ongoing basis with the help of volunteers and other supporters furthermore in page the organization revealed that its governing body consisted of president president address city state secretary secretary address city state treasurer treasurer address city state dir-1 address city state dir-2 address city state the organization also listed that the officers’ annual compensation was -0- the organization added that it did not own any assets that are used in the performance of its exempt_function part iv of the form_1023 application contained financial information for the initial year may 20xx through december 20xx and proposed budgets for the two subsequent years 20xx and 20xx part iv financial data stated form a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal schedule no or revenue service explanation of items exhibit name of taxpayer ein org 20xx12 20xx12 year period ended gifts grants and contributions total dollar_figure 'xx - xx bbixx- 'xx hl xx - b2 3lxx total contributions gifts grant sec_23 total expenses iii form_4564 in a response to form_4564 idr the organization stated that it was formed as a charitable_organization to provide educational_services and assist youths by providing guidance and instruction in personal development academics and athletics to improve socio-economic conditions for them and their neighborhood the organization conducts public discussion groups forums panels lectures and other similar educational events iv determination_letter the organization received its determination_letter on february 20xx the service recognized the organization as a tax exempt entity described in rc sec_501 and classified as a publicly_supported_organization as described in sec_509 b the organization and affiliated entities the organization’s officers are president president vp vice president secretary-1 secretary dir-3 board_of director dir-5 financial are indistinguishable from co-1 a for-profit entity wholly owned by president the organization does not have any bank accounts in its name the organization commingles all of its financial transactions with the for-profit co-1’s bank account or president’s personal bank account the organization and and secretary the organization’s activities and expenditures are indistinguishable from the for-profit’s and president’s personal expenditures see activities section below the organization’s activities share common offices for-profit president officer the c form_990 filings the organization did not file a form_990 for the 20xx or 20xx tax_year the 20xx form_990 was filed in may of 20xx and the 20xx form was filed june 20xx the form_990 reported the organization’s address as address c ity state note this is a residential address in which dir-4 was listed as a resident in 20xx form a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal name of taxpayer explanation of items ein revenue service schedule no exhibit or org year contribulions interest on savings temporary cash investinents 20xx y t a year period ended 20xx12 20xx12 dividends interest plus gross amount of sale sec less cost expense gain loss on securities other investment_income total revenue program services management and general other expenses total expenses excess deficit for year net assets boy other changes in net assets net assets eoy d activities the provided a response to an information_document_request on october 20xx claiming that the organization over the past five years has supported numerous projects and activities an annual celebrity basketball game at city high school to solicit funds for uniforms for the basketball team the president provides workshops as a volunteer for various schools universities and faith based organizations focusing on tutorial programs afterschool programs athletic events and recruitment of volunteers several publications have been written and can be ordered online since 20xx in which the funds go to paypal account of corporation - co-1 the organization claims the funds from this account are subsequently spent on foundation activities note that monies donated to the foundation from the website go into the paypal account of the for-profit - co- form acrev department of the treasury - internal_revenue_service page -4 form 886a department of the treasury - internal_revenue_service explanation of items ein name of taxpayer org 20xx12 20xx12 schedule no exhibit or year period ended the organization claims that it partnered with non-profit organization's and churches to make cash and noncash donations in the area to provide food clothing water and other supplies for workshops to co-2 co-5 co-3 a co-4 and numerous others in 20xx the organization also claims that it provided free the organization did not verify these activities for the audit years of 20xx and 20xx substantially_all documents submitted to the service relating to the organization’s activities pertained to speaking engagements and could not be distinguished from the for-profit’s activities e revenues the organization stated that during 20xx 20xx 20xx they received funding from governing body a was not filed in 20xx because the receipts were no more than dollar_figuredollar_figure the organization stated that as a result of the movie coach president president had become known worldwide and schools colleges nonprofits all across america wanted him to come and take part in discussion groups forums panels and lectures with the youths parents and staff due to his successful speaking engagements to large youth audiences all over the country he and the directors decided to allocate monies from those engagements to the organization to see the mission of the organization become real f per examination i bank accounts the organization does not have its own bank account rather all financial transactions were conducted from four accounts - - - - coq-6 account under co-1 co-7 account under the name president’s cqo-8 account under the name president co-9 account under the name president ii talent agency payments the organization did not receive any financial support rather the support claimed on the form_990 was actually 1099-misc payments to president individual for services he personally performed public speaking motivational speaking ’ according to a statement made by co-10 k see exhibit a forn a rev department of the treasury - intemal revenue service page -5- form 886a department of the treasury - internal or schedule no exhibit year period ended revenue service explanation of items name of taxpayer ein org 20xx12 20xx12 president is a non-exclusive client of co-10 co-10 y a speaker's bureau that books his speaking engagements president and andrew roth president of co-10 have an understanding regarding president's speaking fees and he normally nets anywhere trom dollar_figure to dollar_figuredollar_figure for speaking engagements president began working with co-10 in 20xx he is an independent_contractor and not an employee of co-10 in 20xx fifty-four checks were issued to president totaling dollar_figure in 20xx twenty-three checks were paid to president by co-10 totaling dollar_figure all checks were endorsed cashed by president payer payee amount date check number co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 president president president president president president president president president president president president president president president president president president president president president president president president president president dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx 20xx 20kx xx 20kx 20xx 20xx 20kx 20xx 20xx 20kx kk k ok co-10 address city state form a rev department of the treasury - internal_revenue_service page -6- name of taxpayer form 886a department of the treasury - internal schedule no exhibit or revenue service explanation of items org 20xx12 20xx12 ein year period ended co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 co-10 president president president president president president president president president president president president president dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 20xx 20xx t a9 20kx 20xx 20kx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx total dollar_figuredollar_figure co-10 sent the original for 20xx totaling dollar_figuredollar_figure to president on january 20xx the recipient’s id number was erroneously recorded a corrected was sent on apnil 20xx ascribing the full amount dollar_figuredollar_figure to president in march 20xx dir-5 requested that co-10 submit a corrected form 1099-misc dividing the payment - dollar_figuredollar_figure under president’s social_security_number and dollar_figuredollar_figure under the foundation ein dir-5 stated to co-10 that the division was a result of her tabulating what is considered educational outreach eg when president speaks to college students these payments are for the foundation versus when he addresses corporate entities this revenue is ascribed to his social_security_number co-10 sent the original for 20xx dollar_figuredollar_figure in february 20xx with the recipients identification_number being president’s social_security_number in may 20xx dir-5 requested that co-10 issue a corrected for 20xx ascribing the full amount to the org co-10 issued an amended on 20xx the state franchise tax board garnished of one payment due to president in the amount of dollar_figuredollar_figure and then of the subsequent fees remitted to president co-10 also stated that the sponsoring_organization or co-10 would pay for travel ie airfare hotel rental car cte for president for his speaking engagements iii expenditures the disbursement journal for 20xx reported dollar_figuredollar_figure in expenditures the form_990 reported dollar_figuredollar_figure in expenditures president’s personal bank statements and cancelled checks revealed a total of dollar_figuredollar_figure in expenditures within the dollar_figuredollar_figure expenditures dollar_figuredollar_figure was directly distributed to president personally in form avrev -68 department of the treasury - internal_revenue_service page -7- form 886a department of the treasury - internal name of taxpayer org revenue service explanation of items ein schedule no exhibit or year period ended 20xx12 20xx12 the form of checks payable to president bank and atm withdrawals and checks made payable to cash dollar_figuredollar_figure in the form of bank debits store rental cars airlines etc the dollar_figuredollar_figure expenditures dollar_figure dollar_figure to president are unsubstantiated payments direct payments - checks payable to president cash date sig or source amount payee purpose authorizing business youth program president source disbursement journal business business president president sic source disbursement journal school source disbursement journal uniforms for source disbursement journal source disbursement journal n4 20xx 20xx 20xx t 20xx 1v 20xx 20xx 20xx 20xx 20kx 20xx school source disbursement journal total direct payments to president for 20xx dollar_figure withdrawal sec_2 20xx dollar_figure 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx total atm counter withdrawals for 20xx dollar_figure bank debits 20xx 20xx 20xx 20kx withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal withdrawal print publication south west hotel store form acrev department of the treasury - intemal revenue service page -8- form 886a department of the treasury - internal name of taxpayer revenue service explanation of items ein schedule no exhibit or year period ended org 20xx12 20xx12 20xx 20xx 20xxk sec_25 20xx 20xx 20xx tai20xx v25 20xx 20xx 20xx 20xx 20xx 20xx 20xk 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx hardware air store school gas air renaissance hardware intemet air car gas hotels store air store store store xx - i xx telephone total atm debits for 20xx dollar_figuredollar_figure total 20xx distributions to president dollar_figuredollar_figure profit and loss statement for 20xx initially reported dollar_figuredollar_figure in total expenses the organization provided a subsequent profit and loss statement with the form_4564 information_document_request this information provided was recreated from bank statements the cancelled checks provided by the foundation totaled dollar_figuredollar_figure note that the profit and loss statements were under co-1 and foundation accounts were commingled with the corporation and individual accounts the second profit and loss reported dollar_figuredollar_figure in expenses within the dollar_figuredollar_figure expenditures dollar_figuredollar_figure was distributed directly to president in the form of checks checks made payable to cash and withdrawals dollar_figuredollar_figure was distributed to president in the form of bank atm transactions the dollar_figuredollar_figure expenditures dollar_figuredollar_figure dollar_figuredollar_figure to president are unsubstantiated payments checks to president c ash and withdrawals date t 20xx amount dollar_figure payee bank account authorizing signature president form a rev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal or revenue service explanation of items name of taxpayer ein org 20xx12 20xx12 schedule no exhibit year period ended 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx tav 20xx ta t 20xx vat 2oxx w 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx dollar_figuredollar_figure dollar_figure co-7 co-7 co-6 co-9 co-9 co-6 co-9 co-6 co-9 c04 co-9 cco-9 coo-7 co-6 co-9 co0-6 co-6 co0-6 c04 co-6 c04 c06 co-7 total direct payments and withdrawals to president for 20xx dollar_figuredollar_figure form 886-ajrev page - department of the treasury - intemal revenue service form 886a department of the treasury - internal schedule no or name of taxpayer revenue service explanation of items ein exhibit year period ended org 20xx12 20xx12 amount payee date 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx t n9 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xxx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx p l trans bank co-6 co0-6 co-6 co-6 co-6 c0-6 co-6 cco-6 co-6 co-6 c04 cco-6 co-6 co-6 co-6 c04 co-6 co-6 co-6 co-6 c04 co-4 co-4 co-6 co-6 c04 co4 cco-4 c04 c04 co-6 co-6 cco-6 co-6 cco-6 cco-6 cco-6 co-6 co-6 cco-6 co-6 cco-6 co-6 form a rev department of the treasury - internal_revenue_service page -11- form 886a department of the treasury - internal name of taxpayer explanation of items ein revenue service schedule no exhibit or org year period ended 20xx12 20xx12 20xx 20xx 20xx 20xx '20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx co-6 co-6 co-6 co-6 co-6 co-6 co-6 co-6 co-6 co-6 co-6 co-6 total atm debits for 20xx dollar_figuredollar_figure total 20xx distributions to president dollar_figuredollar_figure total 20xx and 20xx distributions to president dollar_figure funds distributed to president was not compensation_for the performance of services the organization stated that all of president’s work with the foundation has been as a volunteer from 20xx to 20xx furthermore the organization did not file any information returns 1099-misc form_w-2 etc for any individual during 20xx and 20xx on part v-a page of the 20xx form_990 it is reported that president received dollar_figure in compensation part v-a page of the 20xx form_990 also reports dollar_figure in compensation to president however it lists dollar_figuredollar_figure in expense account and other allowances for president and dollar_figuredollar_figure in the same category for secretary-1 the organization is unable to substantiate any payment in response to the service’s request for expense receipts and contemporaneous substantiation form information_document_request the organization stated that the office located at address was vandalized and burglarized in may of 20xx and all records including receipts for clients were destroyed or not the offices was the address of a separate organization innovative behavioral services usable ibs however the books_and_records were purportedly in the care of ibs the foundation provided a copy of the police report xt k k n the form of checks payable to dir-5 is authorized by president or bank withdrawals by president form acrev -08 department of the treasury - internal_revenue_service page - form 886a department of the treasury - internal or schedule no revenue service explanation of items exhibit year period ended 20xx12 20xx12 name of taxpayer ein org the organization stated that monies were disbursed for renovations to transform the old co-11 see below into a school in the midst of a location with severe academic problems and failures and socially and economically deprived sic this location was perfect to accommodate socially the school was to be open to the general_public and economically disadvantaged youths minimum fees would be charged to accommodate acquiring the most talent resources in teachers the organization could not explain nor substantiate any disbursement foundation expenditures that could not be substantiated listed below are more 20xx miscellaneou sec_5 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 12'26 20xx 20xx total form acrev department of the treasury - internal_revenue_service page - form 886a department of the treasury - internal or revenue service explanation of items name of taxpayer ein schedule no exhibit year period ended 20xx12 20xx12 org 20xx miscellancou sec_1'8 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx total misc form acrev department of the treasury - internal_revenue_service page -14- form 886a department of the treasury - internal or revenue service explanation of items name of taxpayer ein org schedule no exhibit year period ended 20xx12 20xxk12 note that payments to dir-4 is president's brother and payments to dir-9 is president's son there is a significant amount of expenditures_for construction in addition note that president and or his for-profit own the following properties - address president - address city state corporation - address state individual - address state individual used to be owned - address state corporation - address state corporation - address state corporation - address state individual the service asked the organization to provide documentation to substantiate these expenditures on form_4564 idr on may 20xx the organization could not substantiate any of these payments nor could it explain why it made a payment for dollar_figuredollar_figure to president’s brother and dollar_figuredollar_figure to president’s son the organization could not explain nor show how large and questionable transfers and withdrawals such as an dollar_figuredollar_figure cash withdrawal by president on 20xx or a dollar_figuredollar_figure bank transaction made by president on 20xx furthered an exempt_purpose the organization could not show how an expenditure totaling dollar_figuredollar_figure to co-13 co-13 a wholesale_distributor of pre-recorded dvd’s a distributor to retailers furthered an exempt_purpose rather than the private interests of president the organization stated in form_4564 idr that the athletics foundation provides scholarships to youths who are in college and to those who are excelling in the foundation provides incentives for youths including tee-shirts coach president videos and autographs free to keep and attract their interest in education storage space is used in state to store personal and old printing equipment used to make tee-shirts for give a-ways all over the country as president travels and speaks to youths there was no evidence that any student received a scholarship after analyzing the bank statements not substantiate these claims nor could it show the service that any payments furthered an exempt_purpose and disbursement journals the organization could cancelled checks iv president store the organization stated that the reason it moved from the city to city state is as follows fornn ajrev department of the treasury - internal_revenue_service page -15- form 886a department of the treasury - internal or revenue service explanation of items name of taxpayer ein org schedule no exhibit year period ended 20xxk12 20xx12 president moved to city state to start production for a second movie while he was there he wanted do something because the area is depressed with low economic standards and low producing schools while in city he met ra-1 who also has a non-profit organization called co-13 and they discussed working at the end of 20xx president’s together brother bought rental property in city state and then president relocated to get some solace ra-1 owned a building co-11 the school named the president store was suppose to open in april 20xx then it moved to june 20xx dir-5 stated that she started to inquiring about source and for ra-1 to provide accounting for the of revenue needed to run the school payments she had received from the foundation soon after dir-5’s request ra- dissolved the president store july 20xx dir-5 stated she called ra-1 ra-1 sent her a letter and went to texas to meet with ra-1 as discussed initially agreed to meet with dir-5 however ra-1 did not show up for the meeting dir-5 stated that the school was going to house kids from all over payments to ra-1 were for the house located on address in city state however the house remains in ra-1’s name according to dir-5 ’ there is no contract between president and or the org and ra-1 accept for the certificate of formation of the for-profit entity the the certificate of an organizer and director with a the store shows that president is formation for corporate ownership that is ra-li organization director chief financial officer has physical property ownership and physical property ownership that is corporate ownership and the proposed school never opened dir-5 stated that president is suing ra-1 on april 20xx an article titled the city democrat stated president is suing co-13 inc the nonprofit business ran by chief executive in officer ra-1 for breach of contract seeking more than of city dollar_figuredollar_figure - x kek co-13 - address co-14 - address a non-profit c controlled by financial officer dir-s public records confirm that ra-1 is the owner of the house at address city state a non-profit c controlled by ra-1 form acrev department of the treasury - intemal revenue service page - form 886a department of the treasury - internal schedule no exhibit or revenue service explanation of items name of taxpayer ein org 20xx12 20xx12 year period ended office which was signed by ra-1 construction costs he loaned to ra-1 for the creation of a new school for area children president claims in the lawsuit that the proposed school never opened and president has been prohibited from entering the property according to the lawsuit the was terminated on july 20xx by the filing of a certificate of termination of a domestic entity with the secretary of state of as of friday the chain-link fence surrounding the property was secured_by padlocked gates beware of dog and private property signs guarded the boarded up brick building and freshly cut grass near the building was littered with chairs and a few loose construction materials there was still high grass and piles of wood on the property he lent a lot of money and provided a lot of funds to improve the building said ra-2 who is representing president on mar ra-1 filed a response to president's lawsuit denying each and every allegation and demanding strict proof thereof picture deleted checks made to individual ra-1 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx ti s 20xx 7'6 20xx t1120xx 20xx 20xx 20xx 20xx 20xx 20xx viel 20xx 2-20xx ra-i ra-i ra-i ra-1 ra- ra- ra-i ra-1 ra-1 ra-i ra-1 ra-1 ra-1 ra-1 ra- ra-1 ra-1 ra-t ra- ra-i the organization could not show that the payments to an individual ra-1 furthered an exempt_purpose even though they claimed some of the payments to ra- were consideration for the performance of particular services the foundation states in idr that each payment to vendors form avrev -08 department of the treasury - internal_revenue_service page -17- form 886a name of taxpayer department cf the treasury - internal schedule no exhibit explanation of items revenue service ein or org year period ended 20xx12 20xx12 furthers the exempt_purpose to provide a facility to conduct educational_services through after school enrichment tutorial assistance and provide a safe academic learning environment along with providing boarding for students within the neighborhood at rental properties in close payments were made for upkeep or maintenance of lawns for school proximity to schools boarding facility for students electric payments for schools repairs cleanup construction of fence painting roof replacement etc the organization does not own any property the properties for boarding students do not belong to the foundation all properties listed on page are under president’s name personally or the foundation could not show that these boarding facilities were used for an exempt_purpose the organization could not substantiate any payment nor could it show the service that the payments were for the actually for school renovation the school has never opened on may 20xx kwtx com a central news website printed an article titled it stated no one was injured friday afternoon in the collapse of a detached gym at what used to be co-11 at address in city the school now houses the co-13 the center’s ceo ra-1 said the gym was not in use and was closed to learning center students because of concerns about its structural integrity she said what remains of the gym will be razed and said a basketball court could be built in its place the main building which is fenced off and posted with no trespassing signs was not damaged in the collapse co-13 bought the school and property for dollar_figuredollar_figure in august 20xx the city democrat newspaper reported according to the newspaper the center is a legal dispute with the legendary high school basketball president who sued the center for breach of contract claiming he lent money for creation of the at the old middle school the suit alleges the store never opened and that president has been barred from the property ra-1’s response denies the allegations the paper reported in picture deleted the organization provided a document on october 20xx that states that the claims between the two parties were settled between the two parties according to the document part of the terms was that defendant ra-1 would be paid dollar_figuredollar_figure on or before october 20xx and defendant will convey property as set forth in exhibits and to org at the same time the plaintitf pays the defendant the foundation did not provide exhibits and to the service form a rev department of the treasury - internal_revenue_service page -18- the treasury - internal department of form 886a schedule no exhibit or revenue service explanation of items name of taxpayer year period ended ein org 20xx12 20xx12 v website a branch or link of president’s the organization does not have its own website president's personal website consists of various personal personal site organization’s website promotions such an advertisement for services for motivational speaking including online for booking a promotion for books cd’s ways to earn a higher gpa positive self image etc and various other links relating to and promoting president personally the movie media coverage president rather it online store an is the website does the foundation’s website is commingled with president’s personal website not detail any specific charitable activity conducted by the foundation presently nor for the audit year the website states that its mission is to assist youth by providing guidance and instruction in personal development academics and athletics to improve socio-economic conditions for them for speaking and their neighborhoods engagements the the foundation commingles with president for-profits via foundation’s page the support link allows a donor to donate any amount to co-1 via paypal account the support link states the support link the website also president to book link has on a in an effort to share the same support with other young men and girls that he has has personally endowed the org enjoyed throughout his life together with personal friends and corporate partners the with a yearly grant org will make financial gifts to deserving individuals and student-athletes who apply and meet the award criteria you can help make a difference by making a tax deductible donation online below you can also support the foundation by purchasing any of our educational materials the organization provided an internet link in an attempt to substantiate the school renovation vi minutes the minutes for the audit years were provided for october 20xx june 20xx the 20xx minutes report that the president spent a large amount of his time overseeing the repair of the school the weather and other factors have slowed the process funds for the project have come from services rendered by the president no contributions by other donors at the time minutes were provided for march 20xx and state the tentative opening date is in april 20xx i rules form ajrev o3 page - department of the treasury - internal_revenue_service department of the treasury - internal form 886a schedule no exhibit or revenue service explanation of items ein name of taxpayer org year period ended 20xx12 20xx12 a statutes illr c sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 provides that an organization will be regarded as ‘operated is engaged primarily in activities that exclusively for one or more exempt purposes only if it accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is is not organized or operated for the benefit of necessary for an organization to establish that it private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1_501_a_-1 defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general a private_shareholder_or_individual is considered an insider with respect to the exempt_organization sec_1_6033-2 provides that every organization which is exempt from tax treas reg is required to file an annual information_return shall submit such additional whether or not it information as may be required by the internal_revenue_service for the purpose in inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code b cases better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 form ajrev department of the treasury - internal_revenue_service page -20- form 886a name of taxpayer explanation of items the treasury - internal_revenue_service department of schedule no exhibit ein or year period ended org 20xx12 20xx12 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes in church of world peace inc v commissioner 67_tcm_2282 aff'd 52_f3d_337 10th cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that the court found that the church individuals made tax-deductible contributions to the church the payments were for housing the individuals claiming that then returned the money to allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations 75_tc_127 decided that a portion of gross earnings inured to the benefit of private shareholders or individuals the court stated an organization will qualify under section c only if it is organized and operated exclusively for exempt purposes no part of its net_earnings inures to it devotes no the benefit of any private_shareholder_or_individual substantial part of its activities to political or lobbying activity and respondent argues that petitioner’s loan policies and ministers’ compensation each demonstrate both private_inurement of net_earnings and prohibited private private purposes a great extent we will confine our inurement and private purposes overlap to discussion herein to the private_inurement issue the prohibitions against necessarily identical while not to establish the reasonableness of the _ the burden falls upon petitioner bubbling well compensation paid to donhowe and petitioner’s other ministers v commissioner dec big_number 74_tc_531 church of universal love inc so inasmuch as the record on this point that dowhowe’s contains little more than conclusory assertions and the compensation was partly based on his personal needs moreover the method by of which ministers’ compensation was determined shows clearly that petitioner’s net_earnings was paid to private shareholders or individuals petitioner has failed to do part fact a in 412_f2d_1197 ct_cl a wide variety of devices were employed including fees commissions excessive rental payments loans and its founder l ron hubbard and his excessive_salaries to divert the organization's funds to immediate_family the principle of inurement was summarized when the court stated what emerges from these facts is the inference that the hubbard family was entitled to make ready personal_use of the corporate earnings department of the treasury - internal_revenue_service form a rev page -21- department of the treasury - internal schedule no or form 886a revenue service explanation of items ein name of taxpayer org exhibit year period ended 20xx12 20xx12 revrul_67_5 1967_1_cb_123 held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were it was further held that the foundation did beneficial to them but detrimental to the foundation not operate a charitable program commensurate in scope with its financial resources rather the the ruling stated that the foundation was only able to carry out minimal charitable activities foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under ilr c sec_501 in revrul_59_95 1959_1_cb_627 an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was sec_6033 of the internal_revenue_code of provides unable to furnish such statements that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or his the required delegate may from time to time prescribe information_return or otherwise to comply with the provision of sec_6033 of the code and the of an regulations which implement it may result organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status the termination of the exempt status or inability to failure held file in a in determining the effective date of revocation an organization may ordinarily rely on reg favorable determination_letter received from sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents a material in addition an organization may not rely on a favorable determination if there is change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued rev_proc 20xx-52 20xx8-30 irb an organization may not internal_revenue_service treas rely the on the commissioner may revoke a favorable determination_letter for good cause a -1 a omitted or misstated a material fact originally represented rev_proc 20xx-52 20xx-30 irb treas reg revocation of a determination_letter may be retroactive if the organization a manner materially different trom that or operated in iv analysis form a rev department of the treasury - internal_revenue_service page -22- form 886a department of the treasury - internal schedule no or ein name of taxpayer revenue service explanation of items exhibit year period ended org 20xx12 20xx12 a taxpayer’s position is yet to be received b government’s position the org is not operating exclusively for charitable or educational_purposes within the meaning of sec_501 during 20xx and 20xx the government contends that the foundation failed the operational_test of sec_501 on the following grounds - unsubstantiated expenditures inurement - commingling bank accounts activities with insider president's wholly owned for-profit also personal bank accounts - foundation activities are indistinguishable from the for-profit’s activities the - foundation’s application_for exemption form - the foundation serves the president’s personal_interest by allowing him to personally use funds purportedly for the foundation_private benefit also exists by using the foundation to promote president's for-profit entities charitable educational foundation’s inconsistent activities activity with lack of i inurement unsubstantiated payments the organization’s key officer and shareholder is president as he meets the definition of such a person having a personal and private interest in the under activities of an organization a -1 c president is the service asked the organization to show how each expenditure furthered the organization’s exempt_purpose and the organization was unable to show the service any contemporaneous for instance the organization could not substantiation or the purpose of these expenses substantiate checks written to president or checks to cash totaling dollar_figuredollar_figure withdrawals totaling dollar_figure in direct bank debits for store rental cars distributions to president for the 20xx tax_year airlines etc totaling dollar_figuredollar_figure for a grand total of dollar_figuredollar_figure the unsubstantiated payments include checks payable to president for the 20xx tax_year payable to cash and bank atm withdrawals total dollar_figuredollar_figure dollar_figuredollar_figure in various other expenditures such as form a rev -68 page -23- department of the treasury - intemmal revenue service form 886a department cf the treasury - internal schedule no or revenue service explanation of items exhibit name of taxpayer ein org year period ended 20xx12 20xx12 purchases from store whole foods hardware phone store store store thrifty various airlines and hotels etc total 20xx direct distributions to president was dollar_figuredollar_figure the 20xx and 20xx total direct distributions to president for personal_use and private benefit was dollar_figure this amount was not compensation_for services nor was intended to be compensation because the organization states that president’s role with the foundation has been as through 20xx the organization has not filed any information returns 1099-misc w-2 etc to indicate this would be compensation the forms for 20xx and 20xx report president as receiving dollar_figure in compensation from the foundation a volunteer from 20xx the service asked the organization several organization was unable to explain or show the service they served an exempt_purpose times to substantiate these payments’ the ‘4 of purported organizational funds that were supposed to be used for exempt purposes were directly distributed to the organization’s insider president for personal and private benefit the organization’s earnings inured to president a private shareholder by distributing a primary portion of its funds back to president for personal_use president has sole signature_authority on his personal bank accounts the lack of any necessary internal controls allows president to write himself a check withdraw funds and make charges at his leisure there is no distinguishing theses expenditures from personal for-profit ventures or if any foundation activities there is no accountability on behalf of the org its officers and board members all purported foundation transactions remain unaccounted are used for personal gain and private benefit include indirect payments to president that these payments include dollar_figure miscellaneous payments for 20xx totaling dollar_figure and dollar_figure to dir-4 president’s payments to secretary-1 who also works for president's for-profit dollar_figure brother dollar_figuredollar_figure to dir-9 president’s son dollar_figuredollar_figure to a dvd distributor dollar_figuredollar_figure for the website in which substantially_all the content is for the for-profit president has complete control_over the funds and is allowed full access to use funds for personal and private gain in 20xx kok kk note that co-10 or sponsor pay’s for the travel associated with a speaking engagement travel_expenses are personal in nature asked in idr dated march 20xx idr dated may 20xx and during phone interview in june 20xx lng dollar_figuredollar_figuredollar_figure form ayrev t-o8 department of the treasury - intemal revenue service page -24- form 886a department of the treasury - internal name of taxpayer revenue service explanation of items ein schedule no exhibit or year period ended org 20xx12 20xx12 also included in the above payments is over dollar_figuredollar_figure in construction and supplies could not be substantiated the foundation claims that these amounts were for the renovation of the proposed school in addition to dollar_figuredollar_figure payments to individual ra-1 additionally the organization claimed that it made expenditures on properties in city state ' near the proposed school these rental properties were purportedly to be boarding facilities for students of the eight properties listed on page none are in the name of the org the properties are in the name of president or in fact one property address state use to be in the name of ra-1 the service contends these expenses were for construction renovation of the school houses the school was to be opened in june of 20xx as of october 20xx the school is not opened and is still in need of repair because of misappropriated and mismanaged funds by president the foundation could not show service the payments totaling dollar_figuredollar_figure to ra-1 an individual who controls a co-13 a c was for construction of the school the service contends that these properties were never assets of the organization and never meant to be assets of the organization expenditures on these properties are for personal gain and private benefit and do not further an exempt_purpose all expenditures and payments are unsubstantiated and serve the private benefit of president direct dollar_figuredollar_figure indirect dollar_figuredollar_figure dollar_figuredollar_figure or of revenues for 20xx and 20xx ra-1 dollar_figuredollar_figure total dollar_figuredollar_figure - all unaccounted ii commingling all financial transactions of the organization were conducted from co-6 bank account under the name of co-1 co-7 account under president’s name co-8 account under president’s name co-9 account under president’s name the organization could not distinguish for-profit’s activities from the organization’s activities president engages in motivational speaking events under the for-profit co-1 however in 20xx and 20xx the organization considered its activities to consist of president's speeches to colleges universities and high schools president personally received of the fees for the speaking engagements president was paid personally not the organization by check and x k wk see list of properties on page of this report form acrev -68 department of the treasury - intemal revenue service page -25- form 886a department of the treasury - internal name of taxpayer revenue service explanation of items ein schedule no exhibit or year period ended org 20xx12 20xx12 president endorsed each check the funds were deposited into president’s personal bank accounts and never reached the organization in fact the foundation does not have any bank accounts the foundation is operating no differently than a for-profit entity and is not operating exclusively for c purposes its resources and cash are being used to further non-exempt activities it is furthering the activities of co-1 a for-profit funds were distributed to president immediately moreover the form_990 reported dollar_figuredollar_figure in 20xx and dollar_figure in 20xx on line b contributions gifts and grants- direct public support this is incorrect reporting the organization did not receive any outside support from the public the organization received zero support from president since the funds never left his possession all of the organization’s funds inured to president the organization was operated primarily to serve the private interests of president by allowing him to use all its assets for non-exempt purposes- -_ of the proceeds that were purportedly for because the organization is operated in this manner the service concludes that the speaking engagements are exclusive activities of co-1 a for-profit entity they do not constitute activities provided by the organization the organization were distributed president and unaccounted for to the organization's website is commingled with president’s personal website the personal website promotes president including the dvd movie coach president the dvd is also sold on the personal website along with other merchandise associated with president’s for-profit the foundation portion of the website does not detail any specific charitable activity conducted by the organization presently nor for the audit years the foundation portion of the website’s support link deposits donations for the foundation into the for-profits bank account once again allowing president immediate use of foundation funds for personal_use president is using the foundation - through his personal website - in a manner to benefit and promote his for- profit’s image and sales the commingling of the personal and the foundation website serves president’s private interest and president personally benefits in this arrangement president benefits substantially from the operations of the foundation similarly in 765_f2d_1387 cir the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operations of the church iii lack of charitable educational activity inconsistent with form form a rev department of the treasury - intemal revenue service page -26- form 886a department of the treasury - internal name of taxpayer revenue service explanation of items ein schedule no exhibit or year period ended org 20xx12 20xx12 the organization’s application_for exemption stated that it would assist city youth cities of city and city who are at economic disadvantages the application stated the primary programs would be operation on time gpa tutorial program and after school basketball clinic the foundation was unable to show the service that it conducts said activities the organization could not show that any expenses were for the proposed school the in city state newspaper articles online show that the proposed school between president and ra-1 at address in city state now housing the co-13 an entity controlled by ra-1 never came to formation ra-1 terminated the store on july 20xx by the filing of a certificate of termination of a domestic entity with the secretary of state of the newspaper describes the building as property the chain-link fence surrounding the property was secured_by padlocked gates beware of dog and private property signs guarded the boarded up brick building and freshly cut grass near the building was littered with chairs and a few loose construction materials the organization could not explain why it inconsistently classified its payments to ra-1 the payments were classified as the organization’s expenditures however in the lawsuit between president and ra-1 the payments to ra-1 were classified as loans the lawsuit is between president personally and co-13 the organization was unable provide any contemporaneous substantiation such as receipts invoices or contracts to show that any of these payments were used or intended for exempt purposes by the manner in which the organization conducted its it appears evident that the organization never meant for the rather the expenditures purportedly conducted for the store were a series of financial transactions for the benefit of two individuals president and ra-1 the payments to ra-1 have been unsubstantiated to exists activity the website stated the org will make financial gifts to deserving individuals and student- athletes who apply and meet the award criteria the foundation was unable to show that it made any grants president controls the foundation and the use of its assets president uses the foundation as a vehicle to promote his personal interests president has sole signature_authority over bank accounts purportedly used by the organization by having sole signature_authority president is able to use the organization's assets without any board approval a sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use the organization breached the dedication requirement and its assets have inured to the benefit of president charity's assets must be irrevocably dedicated to charitable purposes treas reg form acrev department of the treasury - internal_revenue_service page -27- department of the treasury - internal form 886a schedule no exhibit or revenue service explanation of items name of taxpayer ein org year period ended 20xx12 20xx12 furthermore all documents that the organization provided to validate its activities pertain to the speaking engagements or do not relate to applicable audit years c effective date of revocation as mentioned previously while revocation of a determination_letter is generally not retroactive revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in cases where the organization omitted or misstated a material fact revocation may be retroactive to in cases where revocation is due to a material_change the character the purpose or the method of operation inconsistent with exempt status revocation will ordinarily take effect as of the date of the material_change in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked rev_proc 20xx-52 20xx-30 irb all open years under the statute in in this case the agent recommends retroactive revocation of the determination_letter a manner inconsistent with its exempt status under irc accordingly it is recommended that revocation be effective as of because the foundation operated in c since its inception january 20xx v conclusion org’s recognition as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for c exempt purposes the organization’s income inured to and served the private interests of its shareholder president a form_1120 income_tax return should be filed for tax years ending december 20xx and december 20xx subsequent returns are due no later than the day of the month following the close of the corporation's accounting_period returns should be sent to the following mailing address over internal_revenue_service form ajrev -68 department of the treasury - intemal revenue service page -28-
